Citation Nr: 0822007	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from February 1970 to January 1972.  The 
veteran died on May [redacted], , 2005.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a November 2005 
rating decision of the Muskogee, Oklahoma Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran's 
claims file is now in the jurisdiction of the Waco, Texas RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on her part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The 
VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice for dependency and indemnity compensation 
(DIC) claims must also include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected claim; and (3) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition not yet service-connected.  

A July 2005 letter advised the appellant of VA's duties to 
notify and assist in the development of the claim prior to 
the initial adjudication of her claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  It explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, the evidence she was 
responsible for providing, and advised her to submit any 
evidence or provide any information she had regarding her 
claim.  Additionally, it advised the appellant that evidence 
in support of her claim for DIC benefits must show that the 
veteran died from a service-connected injury or disease.  
Such statements do not, however, comport with the 
requirements outlined by the Court in Hupp (which was decided 
after the RO had completed its actions in the present case); 
specifically, the veteran's service-connected disabilities 
were not identified, and there was no explanation as to how 
to substantiate a DIC claim based on such disabilities.  

Finally, additional evidence from the appellant (via her 
representative) was received directly at the Board with a 
waiver of RO initial consideration.  Inasmuch as the case is 
being remanded anyway, the RO will have opportunity to review 
this evidence in the first instance.  

Accordingly, the case is REMANDED for the following:
1.  The RO must send the appellant a 
letter providing her the notice required 
in cases seeking DIC under Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), 
specifically identifying the conditions 
for which the veteran was service-
connected at the time of his death and 
providing an explanation of the evidence 
and information required to substantiate a 
DIC claim based on the previously service-
connected conditions, and an explanation 
of the evidence and information required 
to substantiate a DIC claim based on any 
conditions not yet service-connected.  The 
appellant should have ample opportunity to 
respond.

2.  The RO should review the appellant's 
response, if any, as well as the evidence 
that was received at the Board with a 
waiver of RO review.  If further 
development is suggested by any additional 
evidence received (e.g., a medical 
advisory opinion as to whether the 
veteran's service connected disabilities 
caused or contributed to cause or hastened 
his death), the RO should arrange for such 
development.  The RO should then re-
adjudicate this claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the appellant and her representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

